  8:20-cv-04189-HMH          Date Filed 12/04/20       Entry Number 8        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON / GREENWOOD DIVISION

Barry Alexander, individually and as PR  )
for Vicki Alexander,                     )             C.A. No. 8:20-4189-HMH
                     Plaintiff,          )
                                         )               OPINION & ORDER
               vs.                       )
                                         )
Resurgent Capital Services, L.P., c/o    )
NewRez, L.L.C., f/n/a New Penn Financial )
L.L.C., and d/b/a Shellpoint Mortgage    )
Servicing a/k/a Shellpoint Mortgage      )
Servicing L.L.C., and American National )
Property and Casualty Insurance Company, )
                                         )
                      Defendants.        )

       Resurgent Capital Services, L.P. is hereby ordered to inform the court of the citizenship

of all of its members for the purpose of determining whether the requirements of federal subject

matter jurisdiction are satisfied. See 28 U.S.C. § 1332. The citizenship of a limited partnership

is the citizenship of all of its partners, including the limited partners. See Carden v. Arkoma

Assocs., 494 U.S. 185, 195-96 (1990). Therefore, Resurgent Capital Services, L.P. is ordered to

provide the citizenship of its partners, both limited and general, within ten (10) days of the date

of this order to allow this court to ascertain whether subject matter jurisdiction exists in the

instant case.

       IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge
Greenville, South Carolina
December 4, 2020
